U.S. Securities and Exchange Commission Washington, D.C. 20549 Form 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2006 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from to Commission File Number: 000-29780 Solpower Corporation (Exact name of Registrant as specified in its charter) Nevada 87-0384678 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 307 East 22nd Street San Pedro, CA 90731 (Address of principal executive offices) (310) 940-6408 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo The number of shares outstanding of each of the issuer’s classes of common equity was 72,259,727 shares of common stock, par value $0.01, as of August 17, 2007. Transitional Small Business Disclosure Format (check one): YesNoX Solpower Corporation Index to Form 10-QSB Filing For the Quarter Ended December 31, 2006 Table of Contents Part I Financial Information Item 1. Financial Statements 2 Balance Sheet December 31, 2006 (Unaudited) 2 Statements of Operations and Comprehensive Income (Loss) For the Three and Nine Months Ended December 31, 2006 (Unaudited) and 2005 (Unaudited) 3 Statements of Cash Flows For the Nine Months Ended December 31, 2006 (Unaudited) and 2005 (Unaudited) 4 Notes to the Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis or Plan of Operations 8 Item 3. Controls and Procedures 11 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 CERTIFICATIONS 13 1 Part I Financial Information Item 1.Financial Statements SOLPOWER CORPORATION BALANCE SHEET December 31, 2006 (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 13,922 Accounts receivable, net of allowance for uncollectible accounts of $5,819 - Royalties receivable 22,284 Prepaid expenses 17,705 Inventory 85,151 Total Current Assets 139,062 OTHER ASSETS: Intangible royalty agreement, net of amortization of $7,500 112,500 TOTAL ASSETS $ 251,562 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Customer advances $ 319,592 Accounts payable - trade 224,855 - related parties 223,152 Accrued expenses 184,650 Total Current Liabilities 952,249 Commitments and Contingencies STOCKHOLDERS' (DEFICIT): Preferred stock, $0.001 par value - 5,000,000 shares authorized; issued and outstanding, none - Common stock, $.001 par value - 100,000,000 shares authorized; 70,559,727shares issued and outstanding 705,597 Additional paid in capital 12,455,625 Accumulated (deficit) (13,861,909 ) Total Stockholder's (Deficit) (700,687 ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ 251,562 The accompanying notes are an integral part of these financial statements. 2 SOLPOWER CORPORATION STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three Months Ended For the nine Months Ended December 31, December 31, 2006 2005 2006 2005 NET REVENUES $ 65,000 $ 170,768 $ 320,592 $ 572,013 COST OF REVENUES 22,255 59,530 138,764 262,540 GROSS PROFIT 42,745 111,238 181,828 309,473 OPERATING EXPENSES: Administration compensation and consulting 18,000 45,233 52,100 160,571 Accounting and legal 28,469 25,930 74,152 61,073 Sales and marketing 32,110 33,232 90,740 109,302 Other general and administrative 23,876 68,098 64,996 112,842 102,455 172,493 281,988 443,788 (LOSS) FROM OPERATIONS (59,710 ) (61,255 ) (100,160 ) (134,315 ) OTHER INCOME (EXPENSE): Exchange rate differential 1,055 - 1,488 - Interest income - 329 - 929 Royalty income 4,389 6,631 9,399 6,631 Interest expense (194 ) (252 ) (695 ) (252 ) 5,250 6,708 10,192 7,308 (LOSS) BEFORE PROVISION FOR INCOME TAXES AND DISCONTINUED OPERATIONS (54,460 ) (54,547 ) (89,968 ) (127,007 ) PROVISION FOR INCOME TAXES - (LOSS) FROM CONTINUING OPERATIONS (54,460 ) (54,547 ) (89,968 ) (127,007 ) DISCONTINUED OPERATIONS: Operating (loss) from discontinued operations - - - (48,282 ) Gain from disposition of discontinued operations - - - 93,240 Gain from Discontinued Operatiions - - - 44,958 NET(LOSS) $ (54,460 ) $ (54,547 ) $ (89,968 ) $ (82,049 ) Basic and Diluted Profit (Loss) Per Common Share Continuing operations $ - $ - $ - $ - Discontinued operations - Total $ - $ - $ - $ - Weighted Average Number of Common Shares Outstanding Basic and Diluted 70,559,727 70,554,292 70,559,727 69,897,909 A summary of comprehensive (loss) for the nine months ended December 31, 2006 and 2005 are: Net (Loss) $ (89,968 ) $ (82,049 ) Foreign Currency Translation (Loss) - (2,423 ) Comprehensive(Loss) $ (89,968 ) $ (84,472 ) The accompanying notes are an integral part of these financial statements. 3 SOLPOWER CORPORATION STATEMENTS OF CASH FLOWS For the Nine Months Ended December 31, 2006 and 2005 (Unaudited) 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net(loss) $ (89,968 ) $ (82,049 ) Gainfrom discontinued operations - 44,958 Net (loss) attributable to continuing operations (89,968 ) (127,007 ) Adjustments to reconcile net earnings (loss)to net cash (used in) operating activities: Depreciation and amortization 4,500 2,347 Gain on sale of assets - (93,240 ) Net change in current assets and liabilities: Accounts receivable 32,994 76,403 Royalties receivable (10,887 ) - Prepaid expense (5,645 ) 43,483 Inventory 92,993 (91,889 ) Deposits 350 400 Accounts payable - trade (23,020 ) 18,206 - related parties (34,458 ) 60,182 Accrued expenses 76,021 (112,922 ) Net Cash Provided by (Used in) Continuing Operating Activities 42,880 (224,037 ) NetGain from discontinued operations - 44,958 Net Cash Provided by (Used in) Operating Activities 42,880 (179,079 ) CASH FLOWS FROM INVESTING ACTIVITIES: Net change in investment of discontinued operations - 48,282 Purchase ofequipment - (3,829 ) Net Cash Provided by Investing Activities - 44,453 CASH FLOWS FROM FINANCING ACTIVITIES: Bank overdraft (587 ) - Proceeds from the exercise of warrants - 150,000 Proceeds from sale of common stock - 25,000 Net customer advances (28,371 ) (31,698 ) Net cash (Used in) Provided by Financing Activities (28,958 ) 143,302 INCREASE IN CASH AND CASH EQUIVALENTS 13,922 8,676 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD - 62,396 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 13,922 $ 71,072 The accompanying notes are an integral part of these financial statements. 4 SOLPOWER CORPORATION Notes to the Financial Statements December 31, 2006 (Unaudited) NOTE 1 - ORGANIZATION AND OPERATIONS Organization Solpower Corporation (the “Company”), formerly known as Virtual Technologies, Inc. and Dynafuel Corporation, was incorporated under the laws of the State of Utah on June 7, 1982. The Company was originally incorporated with an authorized capital of 30,000,000 shares of common stock with a par value of one cent ($0.01) per share. On December 12, 1995, the Company amended its articles of incorporation, changing its name to Virtual Technologies, Inc. and authorizing preferred stock of 5,000,000 shares at $0.25 par value. On July 22, 1996, the Company changed its legal domicile to the State of Nevada. On November 22, 1997, the Company restated the articles of incorporation, changing its name to Solpower Corporation and changing its preferred stock par value to one-tenth of one cent ($.001) per share. On December 11, 2000, at the Annual Shareholders’ Meeting, shareholders approved an amendment to the Company’s articles of incorporation to increase the authorized shares of common stock to 100,000,000. Nature of Operations The principal business purpose of the Company is the sales and distribution of Soltron®, a fuel-enhancing product. The Company has the exclusive worldwide sales, distribution, marketing and manufacturing rights to the product, Soltron®, a fuel enhancing product and until September 30, 2005, SP34ETM, a replacement refrigerant, throughout the world. Discontinued Operations - Sale of Virtual Technologies Pty. Ltd. (Australia) On September 30, 2005, the Company signed an agreement for the sale of 100% of the outstanding common stock of Virtual Technologies Pty Ltd (VT) for assumption of all the assets and liabilities of VT and a royalty payment. The royalty payment is for a period of twenty (20) years and is equal to four percent (4%) of gross sales excluding taxes and freight. The royalty is due and payable within forty-five (45) days at the end each calendar quarter, beginning with the quarter ending December 31, 2005. As part of the sale, theCompany agreed that it would not enter into any sales, distribution, licensing, manufacturing or any other commercial application of the products (SP34E, SP22E-A, SP22E-B and SB22E-C) for a period of five (5) years and to maintain all information concerning the products as confidential. This sale has been accounted for as a discontinued operation in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 144, Accounting for the Impairment or Disposal of Long-lived Assets.The Company has determined that the fair value of the royalty agreement is $120,000.A gain on the disposal of $93,240 has been recognized on the sale and represents the excess of the fair value of the royalty agreement less the book value of VT.The results of operations of VT for the current and prior periods have therefore been reported as discontinued operations.Operating results for VT are summarized as follows: Three Months Ended December 31, Nine Months Ended December 31, 2006 2005 2006 2005 Revenues $ - $ - $ - $ 96,470 Cost of Revenues - - - 43,143 Gross Profit - - - 53,327 Expenses: General and administrative - - - 100,908 Operating Income (Loss) from Continuing Operations - - - (47,581 ) Other Income (Expense): Interest income - - - 174 Interest expense - - - (875 ) Total Other Income (Expense) - - - (701 ) Income (Loss) Before Provision for Income Taxes - - - (48,282 ) Provision for Income Taxes - Net Loss from Discontinued Operations $ - $ - $ - $ (48,282 ) 5 Although the Company is receiving continuing cash flows from the royalty agreement, the Company determined that the continuing cash flows do not result from a migration or continuance of activities and the Company has no significant continued involvement in the operations of VT. The royalty agreement represents a passive royalty interest and the Company does not exert any control over the operations of VT. In accordance with EITF 03-13, Applying the Conditions in Paragraph 42 of FASB Statement No. 144 in Determining Whether to Report Discontinued Operations, the Company therefore concluded that the disposal of VT is classified as discontinued operations. NOTE 2 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Solpower Corporation. have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Annual Report for the fiscal year ended March 31, 2006 on Form 10-KSB filed with the SEC. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements, which would, substantially duplicate the disclosure contained in the audited financial statements for fiscal 2006 as reported in the Form 10−KSB have been omitted. NOTE 3 - GOING CONCERN The accompanying unaudited financial statements have been prepared assuming the Company will continue as a going concern, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. The Company historically has experienced significant losses and negative cash flows from operations. As of December 31, 2006, the Company has a deficiency in working capital of $813,187, accumulated (deficit) of $(13,861,909) and a net (loss) for the nine months ended December 31, 2006, of $(89,968). In addition, the Company does not have a revolving credit facility with any financial institution. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on raising additional capital, negotiating adequate financing arrangements and on achieving sufficiently profitable operations. The financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Comprehensive Income (Loss) Statement of Financial Accounting Standards (“SFAS”) No. 130, Reporting Comprehensive Income, establishes requirements for disclosure of comprehensive income and its components, which include, among other items, unrealized gains or losses from marketable securities and foreign currency translation adjustments that previously were only reported as a component of stockholders’ equity.The Company had components of comprehensive (loss) during the nine months ended December 31, 2005. 6 Loss per Common Share Basic loss per common share is computed based on weighted average shares outstanding and excludes any potential dilution from stock options, warrants and other common stock equivalents. Basic loss per share is computed by dividing loss available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted net loss per common share reflects potential dilution from the exercise or conversion of securities into common stock or from other contracts to issue common stock. Diluted net loss per common share is not included, as the effect of including these shares is anti-dilutive. At December 31, 2006, stock options representing 1,000,000 common shares were outstanding with an exercise price of $0.15. Foreign Currency Translation Account balances and transactions denominated in foreign currencies and the accounts of the Corporation’s foreign operations have been translated into United States funds, as follows: (i) assets and liabilities, if any, at the rates of exchange prevailing at the balance sheet date; (ii) revenue and expenses at average exchange rates for the period in which the transactions occurred; (iii)exchange gains and losses arising from foreign currency transactions are included in the determination of net earnings for the period; and (iv) exchange gains and losses arising from the translation of the Corporation’s foreign operations are deferred and were included as a separate component of stockholders’ equity. The Company purchased its wholly owned Australian subsidiary on January 31, 2003, and the foreign currency translation adjustment account was presented in the stockholders’ equity section. On September 30, 2005, the Company signed an agreement for the sale of its wholly owned Australian subsidiary. NOTE 5 - STOCKHOLDER’S (DEFICIT) Warrants At December 31, 2006, the Company had no outstanding warrants. Options The following table summarizes the option activity for the nine months ended December 31, 2006: Options Outstanding Options Exercisable Number of Shares Weighted Average Exercise Price Number of Shares Weighted Average Exercise Price Balance, March 31, 2006 1,000,000 $ 0.15 1,000,000 $ 0.15 Vested Granted Exercised Balance, December 31, 2006 1,000,000 $ 0.15 1,000,000 $ 0.15 Weighted average contractual Life in years .42 .42 Aggregate intrinsic value $ -0- $ -0- The aggregate intrinsic value in the options represents total pretax intrinsic value (the difference between the Company’s closing stock price on December 31, 2006, and the exercise price, multiplied by the number of in-the-money options) that would have been received by the option holders had all option holders exercised their options on December 31, 2006. These amounts change based the fair market value of the Company’s stock. There was no intrinsic value of options exercised for the nine months ended December 31, 2006. NOTE 6 –
